Judgment, Supreme Court, Bronx County, rendered August 10, 1979, convicting defendant, upon his plea of guilty, of robbery in the second degree and sentencing him to an indeterminate term of imprisonment having a minimum of one year and a maximum of three years, insofar as it imposes sentence, unanimously reversed, on the law, the sentence vacated and the matter remanded for consideration of youthful offender treatment and resentencing. The instant record discloses that the court precluded consideration of whether defendant was an apt candidate for youthful offender treatment. Effective six days before defendant’s scheduled sentencing, a comprehensive revision of the juvenile offender law provided in part that youthful offender treatment would be available to juvenile offenders. The sentencing court precluded such consideration, presumably because it did not form part of the plea negotiations. “The provisions of the statute, however, are mandatory and may neither be ignored nor bargained away” (People v Barrow, 51 AD2d 912). Concur — Murphy, P. J., Sullivan, Markewich, Lupiano and Bloom, JJ.